Citation Nr: 1744901	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-22 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease (DJD).

2.  Entitlement to an evaluation in excess of 10 percent for left knee DJD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1973 to September 1976 and from August 1989 to August 2006.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which, in pertinent part, denied increased evaluations for DJD of the right knee and left knee.

The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court).  On the basis of a Joint Motion for Partial Remand (JMPR), the Court, in May 2015, vacated the Board's determinations on the above issues, and remanded them for further appellate consideration.

In October 2015, the Board remanded this matter for further development.  

As will be discussed in more detail below, this matter must once again be remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this matter for actions consistent with the JMPR in October 2015.  The Board notes that the JMPR found that the Board had failed to properly apply pyramiding rules relating to simultaneous evaluation of the knees under limitation of motion Codes and Code 5258 for meniscal injuries.  The Board indicated that multiple evaluations could be assigned for different disability manifestations, so long as the rating criteria and symptomatology did not overlap.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, and VAOPGCPREC 9-04; 38 C.F.R. § 4.14.  The Board observed that the JMPR urged application of a Code for meniscal damage but that no such condition had been diagnosed.  The Board indicated that when viewed in light of the fact that medical records did not clearly show any meniscal injuries of either knee, remand for clarification was required to determine if application of Code 5258 was appropriate.

The Board requested that the Veteran be afforded a VA examination to determine the severity of his service-connected right and left knee disabilities.  All necessary testing, to include radiographic imaging, was to be accomplished.  The examiner was requested to opine as to whether the Veteran had any current disability of the meniscal cartilage of either knee, and if so, whether such was at least as likely as not caused or aggravated by service or a service connected disability.  The examiner was to be informed that review of the service treatment records revealed multiple references to possible meniscal tears, but none was confirmed or appeared finally diagnosed.  It noted that the right knee 1992 surgery, for example, found no meniscal damage.

In conjunction with the Board remand, the Veteran was afforded a VA examination in October 2016, the results which are of record.  However, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), recently held that the final sentence of 38 C.F.R. § 4.59 required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

As to the meniscus involvement, further clarification is warranted as to the involvement with regard to each knee.  Service treatment records show that a diagnostic arthroscopy was performed on the right knee in February 1992, at which time fissuring of the articular cartilage was noted.  In a November 1993 record, the Veteran was noted to have undergone a previous left knee arthroscope.  In a June 1995 treatment record, the Veteran was again noted to have undergone left knee arthroscopic surgery in 1993.  Unfortunately, the service treatment records do not contain the actual surgical report.  Furthermore, the October 2016 VA examiner indicated that the Veteran never had a meniscus (semilunar cartilage condition) but then reported that the Veteran had a meniscectomy, arthroscopic or other knee surgery on the right side, indicating that it was a debridement with no specific date.  Based upon the examiner's report, further clarification is needed.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to his service-connected left and right knee disabilities.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire record has been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right and left knee disabilities. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he/she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; or nonunion of the tibia and fibula with loose motion and requiring knee braces. 

The examiner must also opine as to whether the Veteran has any current disability of the meniscal cartilage of either knee, and if so, whether such is at least as likely as not caused or aggravated by service or a service-connected disability.  If so, are the following symptoms present: dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in either knee.  The examiner must address each knee separately.  

To the extent possible, the examiner is also asked to provide retrospective commentary on the Veteran's level of the left and right knee disabilities during the appeal period, and to comment on the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


